Caton, C. J. The judgment in this case must be affirmed, upon the principles stated in the case of Bristol v. City of Chicago, ante. Although the owners of the land appeared and filed objections to the judgment, which if they had sustained by proof, would have been fatal to it, yet before they introduced any evidence to sustain them, they entered into a stipulation with the city attorney, that judgment should be entered against the lands for the assessment, “ in the same manner in all respects, and to the same extent and effect, as if the application of said city for said judgment, had not been resisted and in no other respect shall said judgment be entered, it being hereby agreed that the same shall be entered, as if by default, save as hereinafter mentioned.” The subsequent clauses referred to, do not affect the character of the judgment, but provide against a sale under it, and the mode of payment. We are bound then to consider this judgment, as if rendered by default, the only legitimate evidence before the court upon which it could act, being the report of the collector, and so much of that report only, as the law authorized and required him to make to the court. As in the Bristol case, any foreign matter which he may have put in his report, is not binding upon either party, and the court could not act upon it. The clerk has embodied in the record, copies of what purports to be proceedings of the Common Council on the subject of an assessment to widen and deepen the Chicago river, but by whom they were filed we are not informed, and they are not sent to us with the sanction of the judge, by a bill of exceptions, as all evidence should be, to enable this court to consider it. We repeat, that in this case we are required to treat this judgment as one rendered by default, and it must be controled by the decision of the case above referred to. What the assessment was levied for, whether to deepen the river or to pave a street, we cannot know. The judgment must be affirmed. Judgment affirmed.